Case 2:20-cv-04134-DG-AKT Document 18 Filed 03/08/21 Page 1 of 2 PageID #: 63


       RUTHERFORD & CHRISTIE                   LLP .

              NEW YORK      ATLAN TA




                                              March 8, 2021




Via ECF

Honorable A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11 722

               Re:    Catalano v. MarineMax, et al.
                      Docket No.: 2:20-CV-04134 (DG)(AKT)

Dear Magistrate Judge Tomlinson:

        Our firm represents the Defendants in the above-mentioned matter and we are writing to
advise you that the parties have met and conferred and we attach the following Rule 26(f) Meeting
Report. We also wish to advise Your Honor that on February 24, 2021 the Defendants filed a pre-
motion letter with the Court seeking permission to file a Rule 12© motion to dismiss on the
pleadings [Document No. 16]. At the Rule 16 conference on Wednesday, we would like to discuss
with Your Honor the possibility of holding off on discovery until the motion has been decided.

                                       Respectfully submitted,



                            RCD~p
                                         avid S. Rutherford


cc.    Anthony J. Gallo, Esq. Via ECF




                                                                                800 THIRD AVENU E
                                                                                9T l-J FLOOR
                                                                                NEW YORK,      NY   I   0022- 7649

                                                                               T:   (2 12) 599-5 799    I F: (212)   599- 516.:
                                                                               www .R uTHERFORDCHRIST I E. C0 1'. I
Case 2:20-cv-04134-DG-AKT Document 18 Filed 03/08/21 Page 2 of 2 PageID #: 64




                                     RULE 26(Q MEETING REPORT


   CASE NAME:         Cara.lo.-00       v /flo.rinemax

   DOCKET NO.:         2: :lD-CV- DY. l34-
   Have the parties met and conferred?       Yes       Date?   3/R/~ I
   Date the Rule 26(a)(l) initial disclosures were exchanged? Not            Yet
                                           Proposed Discovery Plan

       1. Deadline for parties to provide properly executed authorizations/releases:            4=J9 Ja.1
       2. Deadline to join new parties or amend the pleadings:          Y·-/'f /21
       3. Should any changes be made in the limitations on discovery imposed under the Federal
          Rules of Civil Procedure or by local rule? 1 Yes_ No~

       4. Deadline to file any protective order:      '+/'1/:z.r
       5. The parties shall complete all fact discovery by:        7/'f/~l
       6. The parties shall complete expert discovery, if necessary, by: Jo/g f~I
                                                                                     •   I

                                                                              2
       7. The parties shall file any pre-motion conference request by:             11/8/ 2.l

       8. Should the Court hold an early settlement conference in this action? 3 Yes /'No _

       9. Have the parties agreed to a plan regarding electronic discovery? 4 Yes ./No_

       10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636? 5
           (Answer no if any party declines to consent without indicating which party has declined)
                  Yes     No~




   1
    If yes, the parties should be prepared to address the proposed changes at the initial conference.
  2
    The parties are reminded to comply with the individual rules of the presiding district court judge.
  3
    Prior to the initial conference, counsel shall discuss with their clients and their adversaries whether an
  early settlement conference, or other fonn of alternative dispute resolution, is appropriate in this case and
  be prepared to explain their reasons to the Court.
  4
    If yes, the parties shall file a letter detailing the parties' proposed plan regarding electronic discovery.
  5
    The fillable consent form AO 85 is available at https://ww\v .nyed.uscourts.gov/forn1s/all-
  forms /general forms and must be signed by all parties and filed electronically.
